Citation Nr: 0515233	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether the appellant is entitled to an extension of the 
delimiting date for receipt of educational benefits pursuant 
to the Survivors' and Dependents' Educational Assistance 
Program under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran's service dates are not ascertainable from the 
currently available record.  The appellant is the veteran's 
current spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In her May 2004 substantive appeal, the appellant had 
requested a Board hearing.  A videoconference hearing was 
scheduled for May 2005.  However, in early May 2005, the 
appellant withdrew her request for a videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).  It appears likely in this case 
that the appellant's eligibility for Chapter 35 benefits in 
this case derives from her status as spouse of a permanently 
and totally disabled veteran.

Eligibility extends 10 years from whichever of the following 
last occurs: (a) the date on which the Secretary first finds 
that the spouse from whom eligibility is derived has a 
service-connected total disability permanent in nature; (b) 
the date of death of the spouse from whom eligibility is 
derived who dies while a total disability evaluated as 
permanent in nature is in existence; or (c) the date on which 
the Secretary determines that the spouse from whom 
eligibility is derived died of a service-connected 
disability.  38 U.S.C.A. § 3512(b)(1).  The beginning date of 
the 10-year period of eligibility for a spouse of a veteran 
with a permanent and total disability evaluation effective 
after November 30, 1968, is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse.  38 U.S.C.A. § 
3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2)(ii).  

In Ozer v. Principi, 14 Vet. App. 257 (2001), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 U.S.C.A. § 3512(b)(1) determines the eligibility 
period for spouses and surviving spouses.  As noted above, 
that subsection states that the eligibility period ends ten 
years after whichever of three specified events occurs last.  
The Court stated that the finding that the veteran has a 
total service-connected disability permanent in nature could 
never be the last of these three events, since the other two 
events occur post-mortem.  For those spouses whose 
eligibility had been determined on the basis that the veteran 
had a total service-connected disability permanent in nature, 
the Court's decision has the effect of ending delimiting 
dates, provided that there is still Chapter 35 entitlement 
remaining or if Chapter 35 eligibility was just established 
on that basis.  The Court invalidated the 10-year limitation 
provided under 38 C.F.R. § 21.3046(c).

In this case, the evidentiary record is incomplete, and this 
case needs to be remanded pursuant to Ozer.  The veteran's 
claims file should be associated with the appellant's Chapter 
35 file.  In addition, if eligibility for Chapter 35 benefits 
was established for one or more former spouses based upon the 
veteran's having a total service-connected disability 
permanent in nature, any such Chapter 35 file(s) should also 
be associated with the claims file.  In this regard, the 
record reflects that the appellant is the veteran's fifth 
wife.  

The RO should determine when eligibility for Chapter 35 
benefits was established.  In this case, the record reflects 
that entitlement to eligibility for Chapter 35 education 
benefits was established effective from May 22, 1989.  
However, a copy of the decision upon which this eligibility 
was based, and of the notification letter, are not of record.  
The RO should determine whether any person has used Chapter 
35 benefits as the spouse of the veteran and, if so, what 
entitlement to Chapter 35 benefits remains.  If entitlement 
does remain, the AOJ should take the appropriate actions in 
accordance with Ozer in providing Chapter 35 educational 
assistance to the appellant.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's claims file should be 
associated with the appellant's Chapter 
35 file.  In addition, if eligibility for 
Chapter 35 benefits was established based 
upon the veteran's having a total 
service-connected disability permanent in 
nature for any now former spouse(s), such 
Chapter 35 file(s) should also be 
associated with the claims file.

2.  The RO should determine when 
eligibility for Chapter 35 benefits was 
established.  A copy of each pertinent 
document, to include the rating decision 
upon which such eligibility was 
established, as well as the notification 
letter, should be associated with the 
appellant's Chapter 35 file.  The RO 
should determine whether any person has 
used Chapter 35 benefits as the spouse of 
the veteran and, if so, what entitlement 
to Chapter 35 benefits remains.  If 
entitlement does remain, the RO should 
take the appropriate actions in 
accordance with Ozer in providing Chapter 
35 educational assistance to the 
appellant.

3.  The appellant should be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration, if 
required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


